Per Curiam.
The appellant is charged with a violation of subdivision 1 of section 887 of the Code of Criminal Procedure. The evidence adduced upon the examination warranted the court in finding the appellant guilty of being a vagrant under said subdivision above referred to.
The appellant contends that the sentence of the court was erroneous and refers to section 889 of the Code of Criminal Procedure to uphold his contention. Upon an examination of the’ statute in question we find that the provisions of section 889 do not apply to the city of New York. The object of section 889 is for the purpose of enabling magistrates sitting outside of the city of New York to deal with tramps as defined by section 887-a. This section does not apply to the city of New York and we only deal with vagrants. Judgment affirmed.
Present, Solomon, P. J., McInerney and Dale, JJ.